Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s Claims filed on 06/29/2018 to Application #16/022,843 filed on 06/29/2018 in which Claims 1-25 are pending.

Status of Claims
Claims 1-25 are pending, of which Claims 1-25 are allowable via Examiner’s Amendment.

Applicant’s Most Recent Claim Set of 06/29/2018
Applicant’s most recent claim set of 06/29/2018 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Glen Choi on December 16, 2021.
 
The application has been amended as follows:

In the Claims:

Claim 1: (Currently Amended)
A computing device for accelerated packet processing, the computing device comprising:
a network controller; and
a network controller driver to (i) program the network controller with an encryption key associated with a Quick User Datagram Protocol (UDP) Internet Connection (QUIC) connection and (ii) pass a first QUIC packet to the network controller, wherein the first QUIC packet comprises a UDP packet that includes a QUIC header and a plaintext payload, and wherein the first QUIC packet is associated with the QUIC connection;
wherein the network controller comprises a hardware cryptographic accelerator to encrypt the plaintext payload of the first QUIC packet with the encryption key to generate an encrypted payload for the first QUIC packet; and
wherein the network controller is to transmit the first QUIC packet including the encrypted payload to a remote computing device associated with the QUIC connection in response to encryption of the plaintext payload.


Claim 6: (Currently Amended)
One or more non-transitory computer-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a computing device to:
program a network controller of the computing device with an encryption key associated with a Quick User Datagram Protocol (UDP) Internet Connection (QUIC) connection, wherein the network controller comprises a hardware cryptographic accelerator;
pass a first QUIC packet to the network controller of the computing device, wherein the first QUIC packet comprises a UDP packet that includes a QUIC header and a plaintext payload, and wherein the first QUIC packet is associated with the QUIC connection;
encrypt, by the hardware cryptographic accelerator of the network controller, the plaintext payload of the first QUIC packet with the encryption key to generate an encrypted payload for the first QUIC packet; and
transmit, by the network controller, the first QUIC packet including the encrypted payload to a remote computing device associated with the QUIC connection in response to encrypting the plaintext payload.


Claim 10: (Currently Amended)
A computing device for accelerated packet processing, the computing device comprising:
a network controller; and
a network controller driver to program the network controller with an encryption key associated with a Quick User Datagram Protocol (UDP) Internet Connection (QUIC) connection;
wherein the network controller is to (i) receive a first network packet from a remote computing device and (ii) determine whether the first network packet comprises a QUIC packet, wherein the QUIC packet comprises a UDP packet that includes a QUIC header and an encrypted payload, and wherein the QUIC packet is associated with the QUIC connection; and
wherein the network controller comprises a hardware cryptographic accelerator to decrypt the encrypted payload of the first network packet with the encryption key to generate a plaintext payload for the first network packet in response to a determination that the first network packet comprises a QUIC packet.


Claim 17: (Currently Amended)
The computing device of claim 11, wherein the entropy source comprises a tuple that includes a UDP source Internet Protocol (IP) address, a UDP destination IP address, a UDP source port, and a UDP destination port of the first network packet.


Claim 20: (Currently Amended)
One or more non-transitory computer-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a computing device to:
program a network controller of the computing device with an encryption key associated with a Quick User Datagram Protocol (UDP) Internet Connection (QUIC) connection, wherein the network controller comprises a hardware cryptographic accelerator;
receive, by the network controller, a first network packet from a remote computing device;
determine, by the network controller, whether the first network packet comprises a QUIC packet, wherein the QUIC packet comprises a UDP packet that includes a QUIC header and an encrypted payload, and wherein the QUIC packet is associated with the QUIC connection; and
decrypt, by the hardware cryptographic accelerator of the network controller, the encrypted payload of the first network packet with the encryption key to generate a plaintext payload for the first network packet in response to determining that the first network packet comprises a QUIC packet.


Claim 24: (Currently Amended)
The one or more computer-readable storage media of claim 21, wherein the entropy source comprises a tuple that includes a UDP source Internet Protocol (IP) address, a UDP destination IP address, a UDP source port, and a UDP destination port of the first network packet.


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-25 are considered allowable.

The instant invention is directed to devices and media for accelerating the processing of QUIC packets by utilizing a hardware cryptographic accelerator.

The closest prior art, as recited, BALASUBRAMANIAN et al. US Patent Application Publication No. 2019/0229903 and ROSKIND et al. US Patent Application Publication No. 2014/0258705, are also generally directed to various aspects of accelerating the processing of QUIC packets.  However, BALASUBRAMANIAN et al. or ROSKIND et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 6, 10, 20.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 1:
programming a network controller that includes a hardware cryptographic accelerator to utilize a specific encryption key in the generation of encrypted Quick User Datagram Protocol (QUIC) IP Packets transmitted over an established QUIC IP connection, pass a first plaintext QUIC packet to the network controller for accelerated generation of an encrypted QUIC packet,  the plaintext QUIC packet including a QUIC header and a plaintext payload, utilizing the network controller’s hardware cryptographic accelerator to accelerate the generation of an encrypted payload for the first QUIC packet, in response to accelerating the generating of the encrypted payload for the first QUIC packet by utilizing the hardware cryptographic accelerator, transmitting the first QUIC packet with the now encrypted payload to a remote computing device over the established QUIC IP connection
When combined with the additional limitations found in Claim 1.

Regarding Claim 6:
programming a network controller that includes a hardware cryptographic accelerator to utilize a specific encryption key in the generation of encrypted Quick User Datagram Protocol (QUIC) IP Packets transmitted over an established QUIC IP connection, pass a first plaintext QUIC packet to the network controller for accelerated generation of an encrypted QUIC packet,  the plaintext QUIC packet including a QUIC header and a plaintext payload, utilizing the network controller’s hardware cryptographic accelerator to accelerate the generation of an encrypted payload for the first QUIC packet, in response to accelerating the generating of the encrypted payload for the first QUIC packet by utilizing the hardware cryptographic accelerator, transmitting the first QUIC packet with the now encrypted payload to a remote computing device over the established QUIC IP connection
When combined with the additional limitations found in Claim 6.

Regarding Claim 10:
programming a network controller that includes a hardware cryptographic accelerator to utilize a specific encryption key in the generation of decrypted Quick User Datagram Protocol (QUIC) IP Packets received as encrypted Quick User Datagram Protocol (QUIC) IP Packets over an established QUIC IP connection from a remote computing device, pass the received encrypted QUIC packet to the network controller for accelerated decryption of an encrypted QUIC packet, the encrypted QUIC packet including a QUIC header and an encrypted payload, utilizing the network controller’s hardware cryptographic accelerator to accelerate the decryption of the encrypted payload for the encrypted QUIC packet by further utilizing the specific encryption key for the established QUIC IP connection, in response to having identified that the encrypted QUIC packet is a QUIC packet, accelerating the generation of a decrypted plaintext payload for the encrypted QUIC packet by utilizing the hardware cryptographic accelerator
When combined with the additional limitations found in Claim 10.

Regarding Claim 20:
programming a network controller that includes a hardware cryptographic accelerator to utilize a specific encryption key in the generation of decrypted Quick User Datagram Protocol (QUIC) IP Packets received as encrypted Quick User Datagram Protocol (QUIC) IP Packets over an established QUIC IP connection from a remote computing device, pass the received encrypted QUIC packet to the network controller for accelerated decryption of an encrypted QUIC packet, the encrypted QUIC packet including a QUIC header and an encrypted payload, utilizing the network controller’s hardware cryptographic accelerator to accelerate the decryption of the encrypted payload for the encrypted QUIC packet by further utilizing the specific encryption key for the established QUIC IP connection, in response to having identified that the encrypted QUIC packet is a QUIC packet, accelerating the generation of a decrypted plaintext payload for the encrypted QUIC packet by utilizing the hardware cryptographic accelerator
When combined with the additional limitations found in Claim 20.

Therefore Claims 1-25 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tavridis et al - US_20190182114: Tavridis et al teaches an accelerator to improve network performance.
XU et al - US_20190268305: XU et al teaches security policies of an encrypted network communications system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498